Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 3 “a ground part” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 4 – 6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiang (US 20170048969).
Regarding claim 1, Qiang discloses a circuit board (300) comprising: 
a through hole (hole 25) that penetrates between a front surface and a back surface of the circuit board (hole 25 penetrates from top surface to bottom surface of substrate 28); and 
a waveguide (wave guide 10 for guide signal from first radiating element 100 and second radiating element 200) formed in the through hole (25), 
the waveguide including a dielectric (hole 25 is filled with dielectric material; paragraph 38) having a rectangular parallelepiped shape (figure 2) and a conductor (conductor 30, 90 or 31 in figure 14C) covering surfaces other than a first surface and a second surface of the dielectric, the first surface being on a front surface side of the 

Regarding claim 2, Qiang discloses the claimed invention as set forth in claim 1.  Qiang further discloses the conductor is formed by performing metal film formation processing on the surfaces other than the first surface and the second surface of the dielectric (plating a metal film in hole 25 to form conductive layer, figure 10).

Regarding claim 4, Qiang discloses the claimed invention as set forth in claim 1.  Qiang further discloses the conductor is a conductive material (30 and 90 are conductive material between the through hole 25 and surfaces other than top and bottom surface of substrate 28) that fills between the through hole and the surfaces other than the first surface and the second surface of the dielectric, and is connected to a ground part of the circuit board.

Regarding claim 5, Qiang discloses the claimed invention as set forth in claim 1.  Qiang further discloses a wireless device comprising: the circuit board (300) according to claim 1; and a wireless circuit (radio frequency device 350 and an integrated circuit package 310 mounted on circuit board 300) that is mounted on the circuit board, and processes a signal from the waveguide.

Regarding claim 6, Qiang discloses the claimed invention as set forth in claim 1.  Qiang further discloses a wireless device comprising: the circuit board according to 

Regarding claim 8, Qiang discloses a method for manufacturing a circuit board (300), the method comprising: 
forming a through hole (25) that penetrates between a front surface and a back surface of the circuit board (300, figure 5); 
inserting a dielectric (hole 25 is filled with dielectric material; paragraph 38) having a rectangular parallelepiped shape (figure 2) into the through hole; and 
filling a conductive material (30, 90 or 31 in figure 14C) between the dielectric and the through hole, and 
forming a waveguide (10) in which surfaces other than a first surface (top surface of substrate 28) and a second surface (bottom surface of substrate 28) of the dielectric are covered with the conductive material, the first surface being on a front surface side of the circuit board, the second surface being on a back surface side of the circuit board (top surface, bottom surface of substrate 28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiang (US 20170048969), in view of Asahi (US 9881860).
Regarding claim 3, Qiang discloses the claimed invention as set forth in claim 2.  
Qiang does not explicitly disclose a conductive material that fills between the conductor and the through hole, and connects the conductor to a ground part of the circuit board.
	Qiang suggest conductor 90 connected to ground (paragraph 35).
	Asahi teaches two layers of conductors (113a, 113b; figure 2) in a through hole waveguide.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to use two layers of the metal, as suggested by Asahi, in order to allow the metal film to have a sufficient thickness around the bottom surface of the hole and prevent the metal film from being peeled from the surface of the substrate surface (column 2, lines 18 – 21).

Regarding claim 7, Qiang discloses a method for manufacturing a circuit board, the method comprising: 
forming a through hole (25) that penetrates between a front surface and a back surface of the circuit board (300, figure 5); 
inserting, into the through hole, a waveguide (10) that includes a dielectric (hole 25 is filled with dielectric material; paragraph 38) having a rectangular parallelepiped shape (figure 2) and a conductor (conductor 30, 90 or 31 in figure 14C) covering surfaces other than a first surface and a second surface of the dielectric, the first 
Qiang does not explicitly disclose filling a conductive material between the waveguide and the through hole.
Asahi teaches two layers of conductors (113a, 113b; figure 2) in a through hole waveguide.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to use two layers of the metal, as suggested by Asahi, in order to allow the metal film to have a sufficient thickness around the bottom surface of the hole and prevent the metal film from being peeled from the surface of the substrate surface (column 2, lines 18 – 21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dayan (US 20130278349) discloses a substrate, through hole and conductive material inside the through hole (figure 2A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848